Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-11 of copending Application No. 17391748 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3,5-6,8-11 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Song (US 20200249439). 

    PNG
    media_image1.png
    515
    657
    media_image1.png
    Greyscale

Regarding claim 1, Song teaches (Fig. 21, Table 31, +--+++...) An imaging lens comprising in order from an object side to an image side, 
a first lens with positive refractive power having an object-side surface being convex in a paraxial region,
a second lens with negative refractive power in a paraxial region,
a third lens with negative refractive power in a paraxial region,
a fourth lens with positive or negative refractive power having an object-side surface being convex in a paraxial region,
a fifth lens with positive or negative refractive power in a paraxial region, and
a sixth lens with positive or negative refractive power having an image-side surface being convex in a paraxial region, wherein an object-side surface of said fifth lens is concave in the paraxial region, and the following conditional expressions (1), (2) and (3) are satisfied: 
39.00<vd3<73.00 (64.1) (1) 
11.00<vd6<26.00 (20.4) (2) 
−8.00<|r11|/r12 (-15.9232/2.0938) (3) 
where
vd3: an abbe number at d-ray of the third lens,
vd6: an abbe number at d-ray of the sixth lens,
r11: a paraxial curvature radius of an object-side surface of the sixth lens, and
r12: a paraxial curvature radius of an image-side surface of the sixth lens.

Regarding claim 2, Song further teaches The imaging lens according to claim 1, wherein an object-side surface of said second lens is convex in the paraxial region (Table 31).

Regarding claim 3, Song further teaches The imaging lens according to claim 1, wherein the following conditional expression (4) is satisfied: 
0.50<r8/f<10.00 (13.8/4.16) (4) 
where
r8: a paraxial curvature radius of an image-side surface of the fourth lens, and
f: a focal length of the overall optical system of the imaging lens.

Regarding claim 5, Song further teaches The imaging lens according to claim 1, wherein the following conditional expression (6) is satisfied: 
11.00<vd4<26.00 (20.4) (6) 
where
vd4: an abbe number at d-ray of the fourth lens.

Regarding claim 6, Song further teaches The imaging lens according to claim 1, wherein the following conditional expression (7) is satisfied: 
0.90<|f4|/f (72/4.61) (7) 
where
f4: a focal length of the fourth lens, and
f: a focal length of the overall optical system of the imaging lens.

	Regarding claims 8-10, mutatis mutandis, Song teaches all the limitations as stated in claims 1,3,5 rejections above.

Regarding claim 11, Song further teaches The imaging lens according to claim 8, wherein the following conditional expression (9) is satisfied: 
−7.00<f3/|f4|<−0.05 (-100/72) (9) 
where
f3: a focal length of the third lens, and
f4: a focal length of the fourth lens.

Claim(s) 1,4 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chang (US 20180335609). 

    PNG
    media_image2.png
    683
    791
    media_image2.png
    Greyscale

Regarding claim 1, Chang teaches (Fig. 5A, Table 9, +--+++...) An imaging lens comprising in order from an object side to an image side, 
a first lens with positive refractive power having an object-side surface being convex in a paraxial region,
a second lens with negative refractive power in a paraxial region,
a third lens with negative refractive power in a paraxial region,
a fourth lens with positive or negative refractive power having an object-side surface being convex in a paraxial region,
a fifth lens with positive or negative refractive power in a paraxial region, and
a sixth lens with positive or negative refractive power having an image-side surface being convex in a paraxial region, wherein an object-side surface of said fifth lens is concave in the paraxial region, and the following conditional expressions (1), (2) and (3) are satisfied: 
39.00<vd3<73.00 (58) (1) 
11.00<vd6<26.00 (20.4) (2) 
−8.00<|r11|/r12 (-51/11) (3) 
where
vd3: an abbe number at d-ray of the third lens,
vd6: an abbe number at d-ray of the sixth lens,
r11: a paraxial curvature radius of an object-side surface of the sixth lens, and
r12: a paraxial curvature radius of an image-side surface of the sixth lens.

Regarding claim 4, Chang further teaches The imaging lens according to claim 1, wherein the following conditional expression (5) is satisfied: 
0.70<T4/T5<19.00 (1.6/1.3) (5) 
where
T4: a distance along an optical axis from an image-side surface of the fourth lens to an object-side surface of the fifth lens, and
T5: a distance along an optical axis from an image-side surface of the fifth lens to an object-side surface of the sixth lens.

Claim(s) 1,7 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Song (US 20190129148). 

    PNG
    media_image3.png
    661
    673
    media_image3.png
    Greyscale

Regarding claim 1, Song teaches (Fig. 2, Table 1, +--+-+) An imaging lens comprising in order from an object side to an image side, 
a first lens with positive refractive power having an object-side surface being convex in a paraxial region,
a second lens with negative refractive power in a paraxial region,
a third lens with negative refractive power in a paraxial region,
a fourth lens with positive or negative refractive power having an object-side surface being convex in a paraxial region,
a fifth lens with positive or negative refractive power in a paraxial region, and
a sixth lens with positive or negative refractive power having an image-side surface being convex in a paraxial region, wherein an object-side surface of said fifth lens is concave in the paraxial region, and the following conditional expressions (1), (2) and (3) are satisfied: 
39.00<vd3<73.00 (56) (1) 
11.00<vd6<26.00 (20) (2) 
−8.00<|r11|/r12 (-21/4) (3) 
where
vd3: an abbe number at d-ray of the third lens,
vd6: an abbe number at d-ray of the sixth lens,
r11: a paraxial curvature radius of an object-side surface of the sixth lens, and
r12: a paraxial curvature radius of an image-side surface of the sixth lens.

Regarding claim 7, Son further teaches The imaging lens according to claim 1, wherein the following conditional expression (8) is satisfied: 
0.90<|f6|/f (7.756/6.927) (8) 
where
f6: a focal length of the sixth lens, and
f: a focal length of the overall optical system of the imaging lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234